Exhibit 10
 
Amendment to Supplemental Executive Retirement Plan


In order to comply with certain requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, the MBNA Corporation Supplemental Executive
Retirement Plan (as Amended and Restated Effective February 24, 2005) is further
amended as follows effective January 1, 2005:


Section 7.02 is amended in its entirety to read as follows:


7.02 Notwithstanding anything in Section 7.01 to the contrary, any Member,
Retired Member, Disabled Member or Beneficiary may elect to receive (or continue
to receive) benefits under the Plan after a Change of Control as provided in the
Plan without regard to Section 7.01 by filing a written election with the
Corporation's Executive Compensation Department on or before the earliest of:
(i) the date of the Change of Control, (ii) December 31, 2005 (or such other
date permitted for a change in payment election under the transitional rules
under Code Section 409A) or (iii) such other date that is established by the
Administrator.


New Section 7.03 is added which reads as follows:


7.03 This Article VII shall apply only to a Change of Control which constitutes
a change in the ownership or effective control of the Corporation for purposes
of Code Section 409A(a)(2)(A)(v) and the rules and regulations issued
thereunder, including Part IV(B) of IRS Notice 2005-1. This Article VII is
intended to comply with the requirements for payment elections under Code
Section 409A and shall be interpreted in a manner which is consistent with such
requirements.


